





EXHIBIT 10.1




a2017stockoptionaward_image1.jpg [a2017stockoptionaward_image1.jpg]




PERSONAL & CONFIDENTIAL




To:     


From:    


Date:    


Subject:    2017 Stock Option Award Agreement




On ___________________ (the “Grant Date”), the Compensation and Benefits
Committee of the Board of Directors of The Brink’s Company (the “Company”), in
accordance with the terms of The Brink’s Company 2013 Equity Incentive Plan (the
“Plan”), granted you this award (this “Award”) of nonqualified stock options
(the “Options”) to purchase _____________ shares of common stock of the Company
(each, a “Share”) at a price of $________ per Share. Capitalized terms that are
used but not defined herein or in the Terms and Conditions attached hereto
(collectively, this “Award Agreement”) shall have the meanings ascribed to such
terms in the Plan.


Unless otherwise provided under this Award Agreement, subject to your continued
employment by the Company or one of its Subsidiaries from the Grant Date through
_____________ (the “Vesting Date”), the Options shall become vested if the
average closing price of Shares over any 15 consecutive trading day period
between the Grant Date and the Vesting Date is at least $________ (the “Price
Target”).


Except as expressly provided below, any Options with respect to which the Price
Target has not been attained as of the Vesting Date shall be forfeited
automatically at such time.


The Company shall comply with federal, state and local tax withholding
requirements with respect to the taxable income you will recognize from exercise
of the Options (which may include withholding from delivery a sufficient number
of Shares to provide for the payment of withholding taxes or withholding cash
compensation, as permitted under relevant law). 
Prior to your acceptance of this Award, you will need to review this Award
Agreement, which includes the following documents provided below:


    



--------------------------------------------------------------------------------






•
The Terms and Conditions, which together with the Plan (receipt of a copy of
which is hereby acknowledged by you), govern this Award.



•
A copy of The Brink’s Company Compensation Recoupment Policy (as amended from
time to time, the “Recoupment Policy”, the current version of which is attached
hereto as Exhibit A), which provides that incentive compensation that meets the
definition of Excessive Compensation under the Recoupment Policy will be
recouped from executive officers and other responsible parties in the event the
Company is required to provide an accounting restatement for any of the prior
three fiscal years, due to material noncompliance with any financial reporting
requirement under the Federal securities laws. You must agree to the terms of
the Recoupment Policy in order to receive this Award, as outlined in Section
7(a) of this Award Agreement.

•
The Restrictive Covenant Agreement (which is attached hereto as Exhibit B),
which will require that you refrain from certain activities in the event that
you terminate employment with the Company and its Subsidiaries. You must agree
to these restrictions in order to receive this Award, as outlined in Section 9
of the Terms and Conditions.





By your signature and the authorized Company signature below and on the final
page of the Terms and Conditions, you and the Company agree that this Award is
granted under and governed by the terms and conditions of this Award Agreement
and the Plan (receipt of a copy of which is hereby acknowledged, and which is
incorporated by reference into this Award Agreement).
 
 
 
The Brink’s Company
 
Date
 
 
 




 
 
Employee
 
Date





2



--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.Subject to all the terms and conditions of the Plan, the employee identified
above (the “Employee”) is granted this Award as set forth above.


2.(a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined by
the Board or the Committee, if, in the event of a Change in Control that occurs
on or prior to the Vesting Date, this Award remains outstanding or the successor
company assumes or provides a substitute award for this Award, with appropriate
adjustments to the exercise price and number and kinds of shares underlying this
Award, any portion of this Award that is unvested shall remain outstanding and
eligible to vest and be exercised in accordance with the terms of this Award
Agreement; provided, however, the Price Target shall cease to apply following a
Change in Control. If, in the event of a Change in Control, this Award does not
remain outstanding or the successor company does not so assume this Award or
provide a substitute award, Section 12(g) of the Plan shall apply to this Award,
and the Price Target shall be deemed achieved.


2.    (b) Notwithstanding Section 2(a) of this Award Agreement, if following a
Change in Control, the Employee’s employment by the Company or one of its
Subsidiaries is terminated by the Company or one of its Subsidiaries without
Cause or by the Employee for Good Reason provided that such termination
constitutes a separation from service (within the meaning of Section 409A of the
Code), then, upon such termination this Award shall vest in full without regard
to the Price Target.


2.    (c) For purposes of this Award Agreement, “Good Reason” means any of the
following events that is not cured by the Company or any Subsidiary within
thirty (30) days after written notice thereof from the Employee to the Company,
which written notice must be made within ninety (90) days of the occurrence of
the event:


(i) (A) without the Employee’s express written consent, the assignment to the
Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, (B)
any other action by the Company or any Subsidiary that results in a material
diminution in such position, authorities, duties or responsibilities or (C) any
material failure by the Company or any Subsidiary to (1) pay the Employee
compensation at an annual rate equal to the sum of (x) a salary not less than
the Employee’s annualized salary in effect immediately prior to the Change in
Control and (y) an annual bonus not less than the average annual bonus earned by
and paid to the Employee for the last three full calendar years preceding the
Change in Control; provided that, if the Employee has not been employed for the
entirety of the last three full calendar years, then to the


3



--------------------------------------------------------------------------------




extent necessary to attain an average of three calendar years for purposes of
determining the amount of such annual bonus, the Employee’s target annual bonus
amount for the year in which the Change in Control occurs shall be used for any
(i) partial calendar year(s) of employment and (ii) calendar year(s) that has
not yet commenced; (2) permit the Employee to (x) continue to participate in all
incentive and savings plans and programs generally applicable to similarly
situated employees of the Company or (y) participate in incentive and savings
plans and programs of the successor to the company which have benefits that are
not less favorable to the Employee than the benefits available to the Employee
under the incentive and savings plans and programs in which the Employee was
eligible to participate immediately prior to the change in control; (3) permit
the Employee and/or the Employee’s family or beneficiary, as the case may be, to
(x) participate in and receive all benefits under welfare benefit plans and
programs generally applicable to similarly situated employees of the Company or
(y) participate in welfare benefit plans and programs of a successor company
which have benefits that are not less favorable to the Employee than the
benefits available to the Employee under the welfare benefit plans and programs
in which the Employee was eligible to participate immediately prior to the
change in control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such reasonable detail as the
Company may require; and (5) provide the Employee with periods of vacation not
less than those to which the Employee was entitled immediately prior to the
Change in Control;


(ii) without the Employee’s express written consent, the Company’s or any
Subsidiary’s requiring a change to the Employee’s work location to a location of
more than 25 miles from the Employee’s work location as of immediately prior to
the Change in Control which change increases the distance of the Employee’s
commute from Employee’s principal residence at the time of such change;


(iii) any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company or any Subsidiary in the same manner and to
the same extent that the Company or any Subsidiary would be required to perform
it if no such succession had taken place; or




4



--------------------------------------------------------------------------------




(iv) any material breach of, or failure by the Company or any Subsidiary to
comply with, the provisions of any Change in Control Agreement or employment
agreement, in each case, between the Employee and the Company or any Subsidiary.


Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


3.Options, to the extent vested, may be exercised by the Employee with respect
to all or such portion of the Shares subject to this Award until the termination
of the Options. The Options shall automatically terminate and no longer be
exercisable upon________________ except as otherwise set forth in Section 2 of
this Award Agreement or Section 11 of the Plan.


4.In order to exercise Options, the Employee shall provide written notice to the
Company, specifying the number of Shares to be purchased, and shall tender the
full purchase price of the Shares covered by such exercise, in accordance with
Section 6(d) of the Plan. Such payment may be made in Shares already owned by
the Employee. Such exercise shall be effective upon receipt by the Company of
such notice and tender. Notwithstanding the foregoing, in accordance with
Section 12(h) of the Plan, the Options shall be automatically, and without any
action by Employee, deemed exercised, by means of a “net exercise” procedure,
immediately prior to the expiration of the Options if the then Fair Market Value
of the underlying Shares at that time exceeds the exercise price of the Options.


5.In accordance with Section 14(b) of the Plan, if the Employee is subject to
the income tax laws of the United States of America, the Company shall, if
necessary, withhold from the payment to the Employee a sufficient number of
Shares to provide for the payment of any taxes required to be withheld by
federal, state or local law with respect to income resulting from such payment.


6.The Options are not transferable by the Employee otherwise than by will or by
the laws of descent and distribution and shall be exercised during the lifetime
of the Employee only by the Employee or by the Employee’s duly appointed legal
representative.


7.(a) This Agreement is subject to the terms and conditions of the Recoupment
Policy, a copy of which is attached as Exhibit A, and the provisions thereof are
incorporated in this Award Agreement by reference. The Employee further
acknowledges and agrees that all cash-based or equity-based compensation, as
defined in the Recoupment Policy (“Incentive Awards”), that the Employee
receives or is eligible to receive contemporaneously with or after the date of
this Agreement shall be subject to the terms and conditions of the Recoupment
Policy, and the Employee may be required to forfeit such Incentive Awards, or
return shares or other property (or any portion


5



--------------------------------------------------------------------------------




thereof) received in respect of such Incentive Awards, if the Employee is
determined to be a Covered Employee and such Incentive Awards, shares or other
property (or such portion thereof) is determined to be Excess Compensation (as
such terms are defined in the Recoupment Policy).


8.    (b) In exchange for this Award, and the opportunity to be eligible to
receive future Incentive Awards, the Employee expressly agrees and consents that
all Incentive Awards previously granted shall be subject to the terms and
conditions of the Recoupment Policy from and after the date hereof. For the
avoidance of doubt, the Employee may be required to forfeit Incentive Awards or
return shares or other property (or any portion thereof) already received in
respect of such Incentive Awards, if the Employee is determined to be a Covered
Employee and such Incentive Awards, shares or other property (or such portion
thereof) is determined to be Excess Compensation. The parties acknowledge that
the Employee would not be eligible for the benefits described in the first
sentence of this Section 8(b) without agreeing to the consent in this Section
8(b).


9.In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in this Award Agreement, the receipt and
adequacy of which are hereby acknowledged, the Employee agrees to comply with
the terms of the Restrictive Covenant Agreement set forth on Exhibit B of this
Award Agreement, the provisions of which are incorporated in this Award
Agreement by reference. This Award shall expire and may no longer become earned
and/or payable on and after the time the Employee breaches the terms of the
Restrictive Covenant Agreement, and the Employee expressly agrees to (a) return
to the Company any Shares previously delivered pursuant to this Award Agreement,
(b) reimburse the Company for all withholding taxes paid in connection with
settlement of this Award and (c) pay to the Company the aggregate proceeds
received from any sale or disposition of Shares previously delivered pursuant to
this Award Agreement, promptly upon a breach of such Restrictive Covenant
Agreement.


10.All other provisions contained in the Plan are incorporated in this Award
Agreement by reference. The Board or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of the
Employee with respect to this Award, the Employee’s consent shall be required
except to the extent any such amendment is made to comply with any applicable
law, stock exchange rules and regulations or accounting or tax rules and
regulations. This Award Agreement may at any time be amended by mutual agreement
of the Board or the Committee (or a designee thereof) and the Employee. The
Company shall provide, by registered or certified mail, the Employee with
written notice of any amendment to this Award Agreement or the Plan that
requires the consent or agreement of the Employee, which amendment, if adopted
prior to a Change in Control, shall become automatically effective unless the
Employee, within 30 days of the date the Company provides such notice, gives
written notice to the Company that such amendment is not accepted by the
Employee, in which case the terms of this Award Agreement and the Plan shall
remain unchanged. Subject to any applicable provisions of the


6



--------------------------------------------------------------------------------




Company’s bylaws or of the Plan, any applicable determinations, order,
resolutions or other actions of the Committee or of the Board shall be final,
conclusive and binding on the Company and the Employee.


11.All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA 23226-8100
USA, to the attention of the Secretary, and (b) if to the Employee, shall be
delivered personally or mailed to the Employee at the address set forth below.
Such addresses may be changed at any time by notice from one party to the other.


12.This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee. As used in this Award
Agreement, the “Company” means the Company as defined herein and any successor.




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.


 
 
 
The Brink’s Company
 
Date
 
 




Employee
 
Date
 
Street address, City, State & ZIP







7

